Title: To James Madison from John Armstrong, 14 February 1805
From: 
To: Armstrong, John,Madison, James


Dear Sir,
Paris February 14. 1805
Your letter of the 10th of November had a long passage, and the duplicate copy by the way of Marseilles, was the first to reach me. With the exception of one of the 4th. of September, this is the only letter I have received from you.
The claims are now nearly brought to a close, and my next dispatch will probably present a final report with regard to them. Of all the business I have ever had concern in, this has been the most troublesome, and I have often and sincerely regretted, that those who had the honor of making the Convention, had not also had the vexation of executing it.
I lost no time in conveying the acknowledgements of the President to his Sicilian Majesty for the aid given to our squadron in the Mediterranean; and I was yesterday informed by the Marquis de Gallo, that he had transmitted my note to Naples, and expected in a few weeks to be able to communicate his Majesty’s answer. I have not yet found a moment that I thought a proper one, for formally opening with that Minister, the other subjects committed to me, and the rather because their last year’s experience of a malady, which both in Italy and Spain, they pretend to have borrowed from us, and call yellow fever, has wedded them more strongly than ever to their old doctrines and usages with respect to quarantine.
The last accounts from Mr. Monroe are dated as far back as the 20th January, and contain nothing of importance. The utmost silence is observed here with respect to his negociation, nor have I heard a syllable from any quarter (since the receipt of Mr Talleyrand’s note) except once or twice a prediction that he would not succeed, and this, from persons neither directly concerned with the Court nor its ministers.
That part of the President’s speech which looks towards the St Domingo business, and his exposition of the law “erecting the shores &c of the Mobile into a collection district &c” were so well received by the Emperor and gave so much satisfaction to his ministers that I was induced to seise the moment of their impression to turn the views of the latter to the policy of opening their colonies to an unrestrained [trade] with us. The result of several free communications on this subject is that they are themselves satisfied of the soundness of the policy and will engage to present it in such way as shall be best calculated to obtain for it the sanction of the Emperor but that as no nation gives privileges without some equivalent their movements will be taken on the supposition that the United States will make arrangements to pay a sum of money annually or in any other way by which both parties may be sufficiently secured; we in the enjoyment of the trade, they in the receipt of the money. I communicate this fact to you confidentially, because in its present stage it is altogether ministerial. Should it ever be matured into a measure of the Government, it will then be time to speak of it fac its present shape the President and yourself will be able to infer all the other forms of which it is susceptible under the scientific finger of a French artist. It would be well that I had your thoughts on this subject, as early as possible.
I enclose a copy of a decree which may be advantageously circulated in the United States for the government of our merchants in making up their cargoes for this market. By this decree, our trade is put upon a footing somewhat better than it has latterly been. Our cod fish and whale oil are no longer burthened with a duty which gave a decided preference to those of the North of Europe; and the prohibition of India Nankeens is entirely taken off.
With respect to Leclerc’s bills, I regret that I am not able to give you some information that will be satisfactory to the holders of them. The Commission mentioned in a former letter, and constituted expressly to try the integrity of this paper, has fallen out with the Marine at the very threshold of the business, and until this quarrel be decided, nothing can be done. Whether this be a controversy about words or principles, or merely a new form given to the delay, I know not—but be this as it may, from every thing I can see, the mischief arising from the suspension, is much less than would have followed the most strict and diligent execution of the law; for, according to that, proof must be made that a valuable consideration has been given for the bill: but as this proof is almost altogether in their own keeping, it follows of course that the credit of the Paper is at their mercy, and that to vitiate the claim, it is only necessary to withhold the evidence. Of this law many of them appear to be ashamed and say it will be repealed; but even those are of opinion that the present is not the moment for urging its repeal. Whence I conclude, perhaps without sufficient charity, that the paper has become a subject of ministerial speculation, and will continue to be depressed until the greater part of it has gotten into hands that will be able to raise and support it. Unfavorable as these circumstances are, I shall continue my attention to the business, and, should other means fail shall present a note calculated to bring it directly before the Emperor. I am Sir, with the highest respect your most obedient & very humble Servant
(Signed) John Armstrong

P.S. In my first copy of this letter, I forgot to inform you, that the papers referred to as showing the embarrassements of our trade in the Sicilian ports, were not transmitted, and that I have been quite unable to supply that opinion, from any information to be got here.

